          Case 7:21-cr-00315-PMH Document 17 Filed 08/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                     Protective Order

                 v.                                           21 Cr. 315 (PMH)

 HECTOR SANTANA-SANCHEZ,

                                    Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
          Case 7:21-cr-00315-PMH Document 17 Filed 08/10/21 Page 2 of 4




be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation and to

disclose all disclosure material and sensitive disclosure material without significant delay

occasioned by complete responsiveness review or comprehensive redactions. It will also afford

the defense prompt access to those materials which will facilitate the preparation of the defense.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       4. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       5. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

             (b) Prospective witnesses for purposes of defending this action.

       6. Sensitive disclosure material shall be labeled “SENSITIVE” and may be disclosed only

to personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, and the defendant, subject to the following limitations:



                                                  2
          Case 7:21-cr-00315-PMH Document 17 Filed 08/10/21 Page 3 of 4




           (a) The defendant may review sensitive disclosure material only in the presence of

counsel or any other person authorized to receive sensitive disclosure material;

           (b) The defendant may not copy or otherwise record sensitive disclosure material;

           (c) The defendant may not keep sensitive disclosure material or a copy of such material

outside the presence of counsel, including in any prison facility.

       7. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       8. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       9. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       10. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s




                                                  3
            Case 7:21-cr-00315-PMH Document 17 Filed 08/10/21 Page 4 of 4




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       11. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       12. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United
       ed States Attorney
       ed        Atto
                   too
                   torney


    ________________
                  _ _____________
by: _____________________________                          August 2, 2021
                                                     Date: _____________________
    K   i S
    Kevin    lli
           Sullivan
    Assistant United States Attorney


   __
    ______________________________
                    __
   ____________________________                      Date: _____________________
                                                           August 3, 2021
   Elizabeth K.
             K Quinn
                Quinn, Esq
                       Esq.
   Counsel for Hector Santana-Sanchez



SO ORDERED:

Dated: White Plains, New York
                2021
       August ___,

                                                         ______________
                                                      ____________________________________
                                                      THE HONORABLE PHILIP M. HALPERN
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
